By the Court.

Lumpkin, J.
delivering the opinion.
The principle involved in this case has already been virtu-ally decided by this Court.
In The Mayor Council of Columbus vs. Elizabeth Howard, (6 Ga. R. 213,) and in Gorman vs. Campbell, (14 Ga. R. 137,) we held, that where a slave is put to a different purpose from what was intended, the hirer is responsible for loss of life, although by inevitable casualty, and although the loss arose from the voluntary act of the slave: A fortiori, will this liability attach where there is no contract of hiring.
Lyons sends his negro to Collier’s mill, to have corn ground.*650While there, it became necessary to raise the water-wheel. Either by the direction of Collier, or with his knowledge and consent, certainly, Wesley undertakes to assist in the hazardous job, and is killed within a few feet of Collier, while thus aiding and abetting. There can be no doubt but that Collier is responsible for his value.
To arrive at a correct measure of damages, the Jury, under the direction of the Court, added interest on the value, from the death to the time of trial. And we are not prepared to say that this was not right. We are not unmindful of the Statute which forbids a verdict for unliquidated damages to be increased by the computation .of interest. But suppose that the Act was not intended to prohibit a resort to interest, merely as an element or criterion by. wMch to estimate the damages. The interest on the value was less than the hire; and the verdict, as rendered, less than the largest price put upon the boy. Let it stand.